Title: From James Madison to Albert Gallatin, 17 January 1803 (Abstract)
From: Madison, James
To: Gallatin, Albert


17 January 1803, Department of State. Asks that Gallatin cause a certified statement to be made under the Treasury Department seal “comprehending all such sums of money as have been paid by the United States for the contingent expences of the Board of Commissioners which sat at Philadelphia under the 6th. Article of the British Treaty, together with what was paid as salary to the fifth commissioner of that Board.” Intends to transmit the statement to London “in order that so much of the monies as G. Britain was bound to pay, may be refunded; as that nation has paid but a very small sum towards the expenses of the Board under the 7th. article, more than feel [sic] to her share.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


